Citation Nr: 0629974	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-26 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to in-service herbicide exposure.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1961 to January 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The RO denied service connection for 
hypertension and diabetes mellitus.  In addition, the RO 
granted service connection for residuals of a head injury, 
but the veteran disagreed with the initial 10 percent rating 
assigned for that disability.  

The issue of service connection for diabetes mellitus, and 
the issue of entitlement to an initial rating in excess of 10 
percent for residuals of a head injury are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's hypertension was not shown during the 
veteran's period of active military service, or for many 
years after separation from active duty.  

2.  The onset of the veteran's hypertension is not shown to 
have occurred during a period of active duty for training in 
the Reserves.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active military service, nor may it be presumed to 
have occurred therein.  38 U.S.C.A. § § 1110, 1112, 1131, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.303 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In August 2001, November 2001 and June 2005 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims, and the effect of this duty upon 
his claims.  In addition, the veteran was advised, by virtue 
of a detailed June 2004 statement of the case (SOC) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore find that appropriate notice has been 
given in this case.  Further, the claims file reflects that 
the SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2006).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding the matter of entitlement to service connection for 
hypertension for more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection for hypertension is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.

II.  Service Connection

The veteran asserts that service connection is warranted for 
hypertension.  In support of his claim, the veteran submitted 
evidence showing the existence of hypertension in 1988, 
during Reserve service.  The evidence also reflects that the 
veteran was ultimately found unfit for continued service in 
the Reserves due to poorly controlled hypertension.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Under the regulations, active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty. 38 
U.S.C.A. § 101(21) and (24) (West Supp. 2005); 38 C.F.R. § 
3.6(a) and (d) (2006).  ACDUTRA includes full-time duty 
performed for training purposes by members of the National 
Guard of any state, under 32 38 U.S.C. §§ 316, 502, 503, 504, 
or 505. 38 U.S.C.A. § 101(22) (West Supp. 2005); 38 C.F.R. § 
3.6(c)(3) (2006).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1131 (2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records are negative for 
complaints, findings or diagnosis of high blood pressure or 
hypertension.  The first medical evidence showing a diagnosis 
of hypertension is in 1988, over twenty years after the 
veteran's discharge from active duty in January 1966.  There 
is no evidence of treatment for high blood pressure or 
hypertension within one year following active duty service.  
Therefore, a presumption in favor of service connection for 
chronic disease of hypertension is not for application.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In this case, the record does not show that the veteran 
served on active duty during the 1980s.  Moreover, the 
veteran has not alleged that he served on active duty at any 
time other than from September 1961 to January 1966.  
Finally, there is no competent evidence showing that the 
veteran's hypertension was incurred during a period of 
ACDUTRA or that he developed hypertension as a result of 
injury incurred during a period of INACDUTRA.  

Service connection and VA compensation benefits are awarded 
for disability resulting from injury suffered or disease 
contracted in line of duty in "the active military, naval, or 
air service." 38 U.S.C.A. §§ 1110, 1131 (2006).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).  Certain 
chronic disabilities, such as hypertension, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board recognizes that the veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to diagnosis, cause, or etiology of the 
claimed disabilities.  See Grottveit v. Brown , 5 Vet. App. 
91. 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the veteran asserted that he was treated for 
hypertension in service, the service medical records do not 
support this assertion; rather, the records reveal that the 
veteran was first treated for hypertension during his Reserve 
service, not his active duty service.  Furthermore, the 
evidence does not show that hypertension was the result of an 
injury while performing ACDUTRA or INACDUTRA, nor was it 
aggravated while performing ACDUTRA or INACDUTRA.  There is 
no medical evidence or opinion of record showing that the 
veteran's hypertension began during his active duty service.

Based upon the above, the Board concludes that the 
preponderance of the evidence is against an etiological 
relationship between the veteran's current hypertension and 
active duty service.  Thus, the veteran's service connection 
claim for hypertension is denied.


ORDER

Service connection for hypertension is denied.  


REMAND

With regard to the veteran's claim of service connection for 
diabetes mellitus, due to Agent Orange exposure, the Board 
notes that the RO concluded that there is no evidence that 
the veteran set foot in Vietnam, and, therefore, the veteran 
is not entitled to the presumption of exposure to Agent 
Orange.  

In a recent decision promulgated after the case was certified 
to the Board, the United States Court of Appeals for Veterans 
Claims (Court) has held that 38 U.SC. § 1116(f) does not by 
its terms limit application of the presumption of service 
connection for herbicide exposure to those who set foot on 
the soil of the Republic of Vietnam.  The Court further 
indicated that the VA Secretary's regulations, while a 
permissible exercise of rulemaking authority, do not clearly 
preclude application of the presumption to a member of the 
Armed Forces who served aboard ship in close proximity to the 
land mass of the Republic of Vietnam.  See Haas v. Nicholson, 
No. 04-4091, (U.S. Vet. App. August 16, 2006).  Such case is 
clearly relevant to the veteran's assertions as to Agent 
Orange exposure.  

Because the record reflects that the veteran served aboard a 
Naval Ship in the waters off Thailand and Japan, additional 
development is necessary, in light of the Haas case, to 
determine if the veteran's ship was in close proximity to the 
land mass of the Republic of Vietnam, particularly 
considering the veteran has asserted such.  

With regard to the veteran's claim of entitlement to an 
initial rating in excess of 10 percent for the service-
connected residuals of a head injury, the Board finds 
additional development is necessary as noted hereinbelow.  

The Board first refers to a December 2000 VA report of a head 
computerized tomography (CT) image.  This CT scan noted a 
mild to moderate frontal lobe atrophy.  Although the 
radiologist indicated that no attention was needed, per se, 
the radiologist did classify the finding as a major 
abnormality.  

Next, the Board refers to a June 2002 VA examination report 
which attributed the veteran's complaints of headaches to a 
documented in-service head injury, based on a review of the 
medical record.  After service connection for residuals of a 
head injury was granted by the RO, the veteran asserted that 
the initial 10 percent rating should be higher because he had 
seizures in addition to the headaches.  In a March 2004 VA 
medical opinion, a VA doctor opined that there was no 
evidence of record to support the veteran's assertion that he 
had seizure activity.  In reaching this conclusion, it does 
not appear that the VA doctor considered the aforementioned 
December 2000 head computerized tomography (CT) which showed 
mild to moderate frontal lobe atrophy.  

Moreover, the last VA examination of record was conducted in 
June 2002, over four years ago.  As such, the Board finds the 
record inadequate for rating purposes.  Importantly, the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the appellant, 
that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2006).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should conduct the 
appropriate development to determine 
whether the veteran received the Vietnam 
Service Medal and whether the veteran's 
active Naval Service included service in 
the waters off the coast of Vietnam to 
determine if the veteran is entitled to 
the presumption of Agent Orange exposure, 
in light of the recent Court decision in 
Hass v. Nicholson, No. 04-4091, (U.S. 
Vet. App. August 16, 2006).

2.  Contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for any VA 
and non-VA health care providers who 
treated him for the service-connected 
residuals of a head injury, including 
seizure activity.  After obtaining any 
necessary authorization from the veteran, 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

3.  Then, schedule the veteran for a VA 
examination to determine the current 
nature, extent and severity of the 
service-connected residuals of a head 
injury, to include any seizure activity.  
All indicated tests should be performed, 
including, but not limited to appropriate 
testing to determine whether the veteran 
suffers from seizures; the results of 
which should be associated with the 
claims file.  The claims folder must be 
made available to the examiner for 
review.  The examiner is asked to 
describe the nature, extent and severity 
of any objective findings of any 
residuals of the in-service head injury, 
including whether or not the veteran 
suffers from seizures and/or other 
residuals as a result of the head injury, 
and what effect, if any, the documented 
mild to moderate frontal lobe atrophy has 
on the veteran's functional impairment.  

4.  After the above development is 
completed, adjudicate the claims.  If the 
benefit sought is denied, furnish the 
veteran a supplemental statement of the 
case.  After allowing an appropriate time 
for the veteran to reply, return the case 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


